

115 S2329 IS: Water Infrastructure Finance and Innovation Reauthorization Act of 2018
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2329IN THE SENATE OF THE UNITED STATESJanuary 23, 2018Mr. Hoeven (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo reauthorize and amend the Water Infrastructure Finance and Innovation Act of 2014, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Water Infrastructure Finance and Innovation Reauthorization Act of 2018. 2.Innovative financing pilot projects (a)Authority To provide assistanceSection 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902) is amended—
 (1)in subsection (a), by striking Secretary and the; and (2)by striking subsection (b) and inserting the following:
					
						(b)Required approval of certain projects by Secretary
 (1)In generalThe Secretary shall approve projects under this subtitle that are eligible under section 5026(1) or, as applicable, section 5026(8).
 (2)GuidanceThe Secretary shall issue guidance on information required to be included in applications for projects requiring approval from the Secretary under this subsection..
 (b)ApplicationsSection 5024 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3903) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalTo receive assistance under this subtitle, an eligible entity shall submit to the Administrator, and the Secretary, if applicable, an application at such time, in such manner, and containing such information as the Administrator and the Secretary, if applicable may require.; and
 (2)in subsection (b), by striking Secretary or the Administrator, as applicable, and inserting Administrator, and the Secretary, if applicable,. (c)Determination of eligibility and project selectionSection 5028 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and (ii)by striking Secretary or the Administrator, as applicable. and inserting Administrator.;
 (B)in paragraph (4)(B), by striking Secretary or the Administrator, as appropriate, and inserting Administrator; (C)in paragraph (5)(A), by striking the Administrator has authority under paragraph (2) or (3) of section 5023(b) and for which; and
 (D)by striking paragraph (6) and inserting the following:  (6)Operation and maintenance planThe Administrator, and the Secretary, if applicable, shall determine whether an applicant for assistance under this subtitle has developed, and identified adequate revenues to implement, a plan for operating, maintaining, and repairing the project over the useful life of the project.; and
 (2)in subsection (b)(1), by striking Secretary or the Administrator, as applicable, and inserting Administrator. (d)Secured loansSection 5029 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908) is amended—
 (1)in subsection (a)— (A)by striking Secretary or the Administrator, as applicable, and inserting Administrator; and
 (B)in paragraph (2), by striking Secretary or the Administrator, as applicable and inserting Administrator; (2)in subsection (b)—
 (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, and inserting Administrator; (B)in paragraph (5)(A)(ii), by striking Secretary or the Administrator, as applicable and inserting Administrator; and
 (C)in paragraph (7), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; (3)in subsection (c)—
 (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, and inserting Administrator; (B)in paragraph (2)(A), by striking Secretary or the Administrator, as applicable and inserting Administrator; and
 (C)in paragraph (3)— (i)in subparagraph (A), by striking Secretary or the Administrator, as applicable and inserting Administrator; and
 (ii)in subparagraph (C)(i), by striking Secretary or the Administrator, as applicable, and inserting Administrator; (4)in subsection (d), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and
 (5)in subsection (e)— (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and
 (B)in paragraph (2), by striking Secretary or the Administrator, as applicable. and inserting Administrator.. (e)Program administrationSection 5030 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3909) is amended—
 (1)by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and (2)in subsection (c)—
 (A)by striking Secretary or the Administrator, as applicable. each place it appears and inserting Administrator.; and (B)in paragraph (1), by striking to assist the Secretary or and inserting to assist.
 (f)RegulationsSection 5032 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3911) is amended—
 (1)by striking Secretary or the Administrator, as applicable, and inserting Administrator; and (2)by striking regulations as the Secretary or and inserting regulations as the.
 (g)FundingSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking each of the Secretary and;
 (B)in paragraph (4), by striking and at the end; and (C)by striking paragraph (5) and inserting the following:
						
 (5)$90,000,000 for fiscal year 2019; (6)$100,000,000 for fiscal year 2020;
 (7)$110,000,000 for fiscal year 2021; (8)$120,000,000 for fiscal year 2022;
 (9)$130,000,000 for fiscal year 2023; and (10)$140,000,000 for fiscal year 2024.;
 (2)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; (3)by inserting after subsection (a) the following:
					
						(b)Project funding requirements
 (1)In generalExcept as provided in paragraph (2), of the funds made available to carry out this subtitle— (A)50 percent of the funds shall be used for projects that require the approval of the Secretary under section 5023(b)(1); and
 (B)50 percent of the funds shall be used for projects under this subtitle not described in subparagraph (A).
 (2)ReallocationFor any fiscal year, if amounts for projects described in paragraph (1)(A) remain available after receiving all applications submitted under section 5024, the Administrator may reallocate the amounts to be used for projects described in paragraph (1)(B).
							;
 (4)in subsection (c) (as so redesignated), by striking the Secretary or the Administrator and all that follows through the period at the end and inserting the Administrator may use for the administration of this subtitle, including for the provision of technical assistance to aid project sponsors in obtaining the necessary approvals for the project, not more than $3,000,000 for each of fiscal years 2015 through 2024.;
 (5)in subsection (d) (as so redesignated), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and (6)in subsection (e) (as so redesignated), by striking Secretary or the Administrator, as applicable, and inserting Administrator.
 (h)Reports on pilot program implementationSection 5034 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3913) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking the Secretary and; and (2)in subsection (b)—
 (A)in paragraph (1), by striking 4 years after the date of enactment of this Act and inserting 2 years after the date of enactment of the Water Infrastructure Finance and Innovation Reauthorization Act of 2018; and (B)in paragraph (2)(B)(i), by striking Secretary or the Administrator, as applicable, and inserting Administrator.